18-13067-cgm         Doc 34       Filed 05/01/19 Entered 05/01/19 17:09:13        Main Document
                                                Pg 1 of 22



    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK
    -----------------------------------------------------------------x
    In re:                                                               Chapter 13

    Matthew R. Boller,                                                   Case No. 18-13067-cgm


                                                Debtor(s).
    -----------------------------------------------------------------x

                                CREDITOR LOSS MITIGATION AFFIDAVIT

     I, Jonathan Schwalb, Esq., being sworn, say:

     I am not a party to this action, am over 18 years of age and reside in Bergen County, New
Jersey.
     On May 1, 2019, I served a true copy of the financial packet and this Creditor Loss Mitigation
Affidavit upon the following parties via (first class mil, facsimile or email) at the following
addresses:
jp@julioportillalaw.com
Attorney for Debtor

Matthew R. Boller
160 Cabrini Boulevard, Apt. 122
New York, NY 10033
Debtor

          Pursuant to that request, the Debtor must provide the following documents:

                  A copy of the Debtor’s two (2) most recent federal income tax returns;

               A copy of the Debtor’s last two (2) paycheck stubs, proof of social security
 income, pensions, or any other income received by the Debtor;
               AIRS 4506-T Request for Transcript of Tax Return Form;
               A copy of the Borrower Assistance Form

          Or, if Debtor is self-employed:

              A copy of the Debtor’s business quarterly Profit and Loss Statements, setting forth
 a breakdown of the monthly business income and expenses;
18-13067-cgm      Doc 34    Filed 05/01/19 Entered 05/01/19 17:09:13            Main Document
                                           Pg 2 of 22
               A copy of the mortgagee’s completed financial worksheet;

                Proof of second/third party income by affidavit of the party, including the party’s
last two (2) paycheck stubs,

              Other (please specify): BSI Financial Services loss mitigation package with
applicable document checklist.
          Please be advised that the Creditor designates the following person to be its Loss
   Mitigation contact:

            Name: Lauren Sanders
            Title: Bankruptcy Specialist
            Phone Number: 949-201-4287
            Fax Number: 410-510-1237
            Email Address: lsanders@bsifinancial.com

         Please be advised that the Creditor designates the following person to be its attorney for
   Loss Mitigation on this Loan.

            Name: Jonathan Schwalb, Esq.
            Firm: Friedman Vartolo LLP
            Phone Number: (212) 471-5100
            Fax Number: (212) 471-5150
            Email Address: bankruptcy@friedmanvartolo.com


   Dated:     May 1, 2019
              New York, NY


                                                         /s/Jonathan Schwalb, Esq.
                                                         Friedman Vartolo LLP
                                                         85 Broad Street, Ste. 501
                                                         New York, New York 10004
                                                         (212) 471-5119
                                                         bankruptcy@FriedmanVartolo.com
         18-13067-cgm           Doc 34       Filed 05/01/19 Entered 05/01/19 17:09:13 Main Document
                                                                               11350 McCormick Ave, EP II Suite 902
                                                           Pg 3 of 22
                                                                                                       Hunt Valley, Maryland 21031
                                                                                                              866-581-4495 Phone
                                                                                                                  410-510-1237 Fax




                                                Loss Mitigation Application Instructions

                Please complete this Loss Mitigation Application in its entirety and send it back with the supporting
                  documentation listed below so that we can properly review your current financial situation. The
                  Loss Mitigation Application and the information you provide to us must be complete and
                                     accurate and must be dated & signed by all borrowers.


          Required Documentation for Loss Mitigation Options (Required from Borrower & Co-Borrower)

               •    Completed and signed Loss Mitigation Application
               •    Your last two (2) years Federal tax returns filed (signed and dated with all schedules and forms)
               •    IRS Form 4506T-EZ or IRS Form 4506-T
               •    Completed and signed 3rd. party authorization form (if applicable)
               •    Copy of current photo ID (must be legible)

          Hardship Documentation:

               •    Signed and dated hardship letter, detailing the exact reason that prevents you from paying your
                    mortgage loan(s) and information about your intentions to either keep or transition out of your
                    property.

          Employment Income for all borrowers:

               •    Your two (2) most recent pay stubs with year-to-date earnings
               •    If you’re self-employed or an independent contractor, send your most recent signed and dated
                    quarterly or year-to-date Profit & Loss Statement with company name and date; send all
                    statement pages, even if a page is blank.

          Other Income Sources for all borrowers:

               •    If you receive Social Security, disability or death benefits, pension, public assistance or
                    unemployment income, send your benefits statement or proof of government assistance (if applicable)
                    or letter from the provider with the amount, frequency and duration of the benefit AND two most
                    recent bank statements showing receipt of payment; send all statement pages, even if a page is blank.
               •    Documents showing additional income you’d like us to consider


          Financial Statements for all borrowers:

               •    Your two (2) most recent personal checking, savings, money market, mutual fund, stock and bond
                    statements; send all statement pages, even if a page is blank



* Notice: BSI Financial Services, Inc. is a licensed mortgage servicer and debt collector.
Licensed as Servis One, Inc. in the state of Florida          Licensed as Servis One, Inc. dba BSI Financial Services in the state of Colorado.
Colorado Office: 13111 East Briarwood Avenue, Suite 340, Centennial, CO 80112 (303) 309-3839 Licensed as Servis One, Inc. dba BSI Financial
Services in Alaska, Arizona, Arkansas, California, Colorado, Connecticut, District of Columbia, Georgia, Hawaii, Idaho, Indiana, Iowa, Kansas,
Louisiana, Maine, Massachusetts, Minnesota, Montana, New Hampshire, New Jersey, New Mexico, New York, North Carolina, North Dakota, Ohio,
Oklahoma, Oregon, South Dakota, Tennessee, Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin, and Wyoming. Licensed as Servis
One, Inc. dba BSI Financial Services, Inc. in Delaware, Illinois, Kentucky, Maryland, Michigan, Missouri, Mississippi, Nebraska, Nevada,
Pennsylvania, Rhode Island, South Carolina and Texas. North Carolina Collection Agency Permit #105608
         18-13067-cgm           Doc 34       Filed 05/01/19 Entered 05/01/19 17:09:13 Main Document
                                                                               11350 McCormick Ave, EP II Suite 902
                                                           Pg 4 of 22
                                                                                                       Hunt Valley, Maryland 21031
                                                                                                              866-581-4495 Phone
                                                                                                                  410-510-1237 Fax
          Legal Documents (if applicable)


          Divorce or legal separation:

               •    Your divorce decree or separation agreement signed by Court AND recorded quitclaim deed
                    evidencing that the non-occupying borrower or co-borrower has relinquished all rights to the
                    property
               •    Legal documents showing the amount, frequency and duration of child support, alimony or
                    separation maintenance income if you’d like us to consider it as qualifying income AND your
                    two most recent bank statements showing receipt of the payment; send all statement pages, even
                    if a page is blank. Please note: You aren’t required to disclose child support, alimony or
                    separation maintenance income, unless you want us to consider it as qualifying income.

          Death of a borrower:

          Copy of the death certificate and at least one (1) of the following:
             • Copy of the last will and testament
             • Trust documents
             • Probate documents
             • Certified copy of court appointment of executor or legal representative
             • Court Order or Judgment determining succession to real property
             • Letter of succession with a copy of the successor’s identification (a signed and notarized
                 document explaining who the parties are claiming to be a successor in interest in the property)

          Income from rental properties:

               •    Copy of one (1) of these documents showing rental income: current rental agreement(s) or
                    handwritten lease agreement(s)/contract(s)
               •    Copies of two most recent bank statements showing rental and/or boarder
                    income (we won’t accept handwritten receipts); send all statement pages, even if a page is blank
               •    Copies of two (2) most recent mortgage statements for the rental property as well as the current
                    homeowners insurance declarations page, current tax bill, and copy of the most recent HOA/COA bill
                    With proof of payment of association dues and fees, including the total amount due

          Documents related to your property:

               •    Copy of current property tax bill showing tax amount and property address
               •    Homeowners/property insurance declarations page showing coverage and premium
               •    Copy of most recent 2nd lien mortgage statement

          If you have flood insurance:
              • Copy of current policy or declarations page showing amount due and proof of payment, such as a
                  canceled check




* Notice: BSI Financial Services, Inc. is a licensed mortgage servicer and debt collector.
Licensed as Servis One, Inc. in the state of Florida          Licensed as Servis One, Inc. dba BSI Financial Services in the state of Colorado.
Colorado Office: 13111 East Briarwood Avenue, Suite 340, Centennial, CO 80112 (303) 309-3839 Licensed as Servis One, Inc. dba BSI Financial
Services in Alaska, Arizona, Arkansas, California, Colorado, Connecticut, District of Columbia, Georgia, Hawaii, Idaho, Indiana, Iowa, Kansas,
Louisiana, Maine, Massachusetts, Minnesota, Montana, New Hampshire, New Jersey, New Mexico, New York, North Carolina, North Dakota, Ohio,
Oklahoma, Oregon, South Dakota, Tennessee, Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin, and Wyoming. Licensed as Servis
One, Inc. dba BSI Financial Services, Inc. in Delaware, Illinois, Kentucky, Maryland, Michigan, Missouri, Mississippi, Nebraska, Nevada,
Pennsylvania, Rhode Island, South Carolina and Texas. North Carolina Collection Agency Permit #105608
         18-13067-cgm           Doc 34       Filed 05/01/19 Entered 05/01/19 17:09:13 Main Document
                                                                               11350 McCormick Ave, EP II Suite 902
                                                           Pg 5 of 22
                                                                                                       Hunt Valley, Maryland 21031
                                                                                                              866-581-4495 Phone
                                                                                                                  410-510-1237 Fax
          If your property is in a Homeowners or Condominium Owners Association:

               •    Copy of the most recent HOA/COA bill
               •    Proof of payment of association dues and fees, including the total amount due

          If applying for a Short Sale

          Please provide the following additional information from your Real Estate Agent:
              • Listing Agreement and MLS Print-out
              • First lien approval letter
              • Buyer pre-approval letter and/or proof of funds
              • Fully executed sales/purchase contract
              • Estimated HUD closing statement
              • Arm’s Length Transaction Affidavit

          If applying for a Deed in Lieu

          Please provide the following additional information from your Real Estate Agent:
              • Listing Agreement and MLS Print-out
              • First lien approval letter


          If any additional documents are needed, we will send a separate request for this information at a
          later date.

          Please return your completed Loss Mitigation Application as well as all required documentation to:


          By Regular Mail:

                                                           BSI Financial Services
                                                               PO Box 1611
                                                          Cockeysville, MD 21030


          By Fax:
                                                           BSI Financial Services
                                                       Attn: Default Resolution Team
                                                               410.510.1237




* Notice: BSI Financial Services, Inc. is a licensed mortgage servicer and debt collector.
Licensed as Servis One, Inc. in the state of Florida          Licensed as Servis One, Inc. dba BSI Financial Services in the state of Colorado.
Colorado Office: 13111 East Briarwood Avenue, Suite 340, Centennial, CO 80112 (303) 309-3839 Licensed as Servis One, Inc. dba BSI Financial
Services in Alaska, Arizona, Arkansas, California, Colorado, Connecticut, District of Columbia, Georgia, Hawaii, Idaho, Indiana, Iowa, Kansas,
Louisiana, Maine, Massachusetts, Minnesota, Montana, New Hampshire, New Jersey, New Mexico, New York, North Carolina, North Dakota, Ohio,
Oklahoma, Oregon, South Dakota, Tennessee, Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin, and Wyoming. Licensed as Servis
One, Inc. dba BSI Financial Services, Inc. in Delaware, Illinois, Kentucky, Maryland, Michigan, Missouri, Mississippi, Nebraska, Nevada,
Pennsylvania, Rhode Island, South Carolina and Texas. North Carolina Collection Agency Permit #105608
           18-13067-cgm               Doc 34          Filed 05/01/19 Entered 05/01/19 17:09:13                                    Main Document
                                                                    Pg 6 of 22
                         Please complete Sections A–I. Be sure to check the boxes in those sections that do not apply to you, and move
Important:              on to the next section. To avoid delays, please make sure each section is complete and accurate.

Loan Number:
    Section A                  BORROWER                                                                            CO-BORROWER
 Borrower’s                                                                          Co-Borrower’s
 Name                                                                                Name
 Social Security                                      Date                           Social Security                                      Date of
 Number                                               of Birth                       Number                                               Birth
 Home Phone Number                                                                   Home Phone Number
 With Area Code                                                                      With Area Code
 Cell or Work Number                                                                 Cell or Work Number With
 With Area Code                                                                      Area Code
 Email Address                                                                       Email Address


When you give us your mobile phone number, we have your permission to contact you at that number about all your BSI Financial Services ("BSI
Financial") accounts. Your consent allows us to use text messaging, artificial or pre-recorded voice messages and automatic dialling technology for
informational and account service calls, but not for telemarketing or sales calls. It may include contact from companies working on our behalf to
service your accounts. Message and data rates may apply. You may contact us anytime to change these preferences.

                                             Yes      No
                                                                                                                                                      Yes   No
                                                                                                   Yes      No
                                                                                                                             Yes       No
  I want to:                        Be reviewed for all mortgage assistance options
                                    Only be reviewed for selling the home for less than I owe or releasing my property
  The property is my:               Primary Residence              Second Home                      Investment Other

  The property is:                  Owner Occupied                 Renter Occupied                  Vacant           Other
  Have you previously requested mortgage payment assistance through BSI? Yes            No
  How many single family properties other than your principal residence do you and/or any co-borrower(s) own individually, jointly, or with others?

  Complete this section ONLY if you are requesting mortgage assistance for a property that is not your principal residence.

  Is the mortgage on your principal residence current? Yes No If “No,”number of months your payment is past due (if known):

      Number of People in Household:

  Mailing Address:
  Property Address(if same as mailing address, just write “same”):

   Is the property listed for sale?     Yes No
                                                                                          Have you contacted a credit counseling agency for help?
   If yes, what was the listing date?
                                                                                          Yes        No
    Have you received an offer on the property?Yes No
                                                                                          If yes, please complete the following:
    Date of Offer:
                                                                                          Counselor’s Name:
    Amount of Offer:
                                                                                          Agency Name:
    Closing Date:
                                                                                          Counselor’s Phone Number:
    Agent’s Name:
                                                                                          Counselor’s Email:
    Agent’s Phone Number:

      Who pays the real estate tax bill on your property?                                 Who pays the insurance premiums for your property?
      I do                Lender does         Paid by condo or HOA                  I do       Lender does        Paid by condo or HOA
      Are the taxes current?             Yes No                                       Is the policy current?            Yes      No
      Condominium or HOA Fees?          Yes No $                   per month          Name(s) of Insurance Company:

      Are the fees paid current?         Yes No
      Name and address that fees are paid to:                                             Insurance Company Phone Number(s):




                                                                                                                                                              Page 5 of 21
        18-13067-cgm                 Doc 34          Filed 05/01/19 Entered 05/01/19 17:09:13                                 Main Document
                                                                   Pg 7 of 22

                         Please complete Sections A–I. Be sure to check the boxes in those sections that do not apply to you, and move
Important:              on to the next section. To avoid delays, please make sure each section is complete and accurate.

Loan Number:
  Section B                         REQUIRED DOCUMENTATION/HARDSHIP AFFIDAVIT
Describe your hardship (attach additional pages if necessary):



Date situation began is:

I believe that my situation is:
Short-term (under 6 months)
Medium-term (6-12 months)
Long-term or permanent (greater than 12months)
I am having difficulty making my monthly payment because of reasons set forth below:
(Please check all that apply and submit required documentation demonstrating your hardship. If your mortgage loan is insured or guaranteed by the Federal
Housing Administration (FHA), U.S. Department of Veterans Affairs (VA) or Rural Housing Service (RHS), hardship documentation is not required but you
must submit all financial documentation that supports your request for assistance.)

Unemployment                                                                    A copy of your benefits statement or letter detailing the amount,
                                                                                    frequency and duration of your unemployment benefits
 Underemployment                                                                No hardship documentation required, as long as you have submitted
                                                                                    the income documentation that supports the income
Income reduction (e.g., elimination of overtime, reduction in regular          • No hardship documentation required, as long as you have submitted
     working hours, or a reduction in base pay)                                    the income documentation that supports the income
Divorce or legal separation; separation of borrowers unrelated by              • Divorce decree signed by the court OR
     marriage, civil union or similar domestic partnership under applicable      • Separation agreement signed by the court OR
     law                                                                         • Current credit report evidencing divorce, separation, or non-occupying
                                                                                   Borrower has a different address OR
                                                                                 • Recorded quit claim deed evidencing that the non-occupying borrower
                                                                                   or co-borrower has relinquished all rights to the property

Death of a borrower or death of either the primary or secondary                • Copy of the Death certificate and at least one additional acceptable document
     wage earner in the household or dependent family member                     • SEE page 2 of the application instructions for all acceptable documents
 Long-term or permanent disability; serious illness of a borrower/ co-         Do not provide medical records or any details of your illness or disability
     borrower or dependent family member                                         • Written statement from you or other documentation verifying
                                                                                   disability or illness OR
                                                                                 • Proof of monthly insurance benefits or government
                                                                                   assistance (with expiration date, if applicable)

Disaster (natural or man-made) adversely impacting the property or             • Insurance claim OR
     borrower’s place of employment                                              • Federal Emergency Management Agency grantor Small Business
                                                                                   Administration loan OR
                                                                                 • Borrower or employer property located in a federally declared disaster area
Distant employment transfer                                                    • Proof of transfer OR
                                                                                 • Military Permanent Change of Station (PCS)
 Excessive obligations                                                         • No hardship documentation required, as long as you have submitted
                                                                                   the income documentation that supports the income
Business failure                                                               • Taxreturn from the previous year (including all schedules) AND
                                                                                 • Proof of business failure supported by one of the following:
                                                                                           • Bankruptcy filing for the business; or
                                                                                           • Two months recent bank statements for the business
                                                                                             account evidencing cessation of business activity; or
                                                                                           • Most recent signed and dated quarterly or year-to-date profit
                                                                                             and loss statement
Payment increase                                                               • No hardship documentation required, as long as you have submitted
                                                                                   the income documentation that supports the income

 Other
 If you have income from rental properties that are not your principal residence, you must provide a copy of the current lease agreement
 with bank statements showing deposit of rent checks.




                                                                                                                                                               Page 6 of 21
         18-13067-cgm                   Doc 34           Filed 05/01/19 Entered 05/01/19 17:09:13                              Main Document
                                                                       Pg 8 of 22

                           Please complete Sections A–I Be sure to check the boxes in those sections that do not apply to you, and move
Important:                on to the next section. To avoid delays, please make sure each section is complete and accurate.

Loan Number:

    SectionCC
   Section                                  ADDITIONAL LIENS/MORTGAGES OR JU DG M ENTS
                                                                                  Complete if applicable.

  Check this box if this section does not apply to you.                      ContinuetotoSection
                                                                              Continue      Section D.
                                                                                                    D.

  Lien Holder’s Name/Servicer                   Balance                                        Phone Number                    Reference Number/Loan Number




 A lien is a legal claim on property to secure a loan or debt until paid off. It is put in place by contract or court order.




                                                                                                                                                      Page 7 of 21
        18-13067-cgm                    Doc 34      Filed 05/01/19 Entered 05/01/19 17:09:13                                  Main Document
 LOSS MITIGATION APPLICATION                                      Pg 9 of 22

                         Please complete Sections A–I. Be sure to check the boxes in those sections that do not apply to you, and move
Important:              on to the next section. To avoid delays, please make sure each section is complete and accurate.

Loan Number:
                         HOUSEHOLD INCOME                                                        HOUSEHOLD EXPENSES/DEBT
Monthly Gross Wages                                     $                     Monthly First Mortgage Principal and Interest Payment1             $
Monthly Self-Employment Income                          $                     Monthly Second Mortgage Principal and Interest
                                                                                                                                                 $
                                                                              Payment1
Monthly Overtime                                        $
                                                                              Monthly Homeowners’ Insurance1                                     $
Monthly Unemployment Income                             $
                                                                                                             1
                                                                              Monthly Property Taxes                                             $
Monthly Tips, Commissions, Bonus                        $
                                                                              Monthly HOA/Condo Fees/Co-OP Fees/Property
Monthly Non-Taxable Social Security/SSDI                $                                                                                        $
                                                                              Maintenance1
Monthly Taxable Social Security Benefits or Other                             Monthly Mortgage Payments on Other Properties4                     $
                                                        $
Monthly Income from Annuities or Retirement
Plans                                                                         Monthly Credit Cards/Installment Loan(s)
                                                                                                                                                 $
                                    2
                                                                              (total minimum payment)
Monthly Child Support/Alimony                           $
                                                                              Monthly Child Support/Alimony Payments                             $
Monthly Gross Rents Received3                           $
                                                                              Monthly Auto Lease/Payment                                         $
Monthly Food Stamps/Welfare                             $
                                                                              Monthly Other                                                      $
Monthly Other                                           $
                                                                              Total Monthly Expenses/Debt                                        $
Total Monthly Income                                    $


                                                                              1
                                                                                  The amount of the monthly payment made to your lender - including,
                         HOUSEHOLD ASSETS                                                 if applicable, monthly principal, interest, real property taxes
            associated with the property and/or borrower(s) excluding
                                                                                          and insurance premiums.
                                 retirement funds
                                                                              2
                                                                                  Notice: Alimony, child support, or separate maintenance income need
Checking Account(s)                                     $
                                                                                             not be revealed if you do not choose to have it considered
Checking Account(s)                                     $                                    for repaying this loan.
                                                                              3
                                                                                  Include rental income received from all properties you own EXCEPT a
Savings/Money Market                                    $
                                                                                             property for which you are seeking mortgage assistance in
CDs                                                     $                                    Section H.
                                                                              4
Stocks/Bonds                                            $                         Include mortgage payments on all properties you own EXCEPT your
                                                                                           principal residence and the property for which you are
Other Cash on Hand                                      $                                  seeking mortgage assistance in Section H.
                                                                              5
Other Real Estate(estimated value)                      $                         Non-borrower household income is defined as someone living in the
                                                                                           home who is not on the original note, but whose income
Other                                                   $                                  has beenrelied upon to support the mortgage payment.
Total Assets                                            $


                                                            ADDITIONAL LIVING EXPENSES
                                                                Borrower                 Co-Borrower                Non-Borrower5                      Total
Tuition/School                                          $

Child Care (daycare, babysitting)                       $

Automobile Expenses (insurance/maintenance/gas)         $

Food                                                    $

Life Insurance Premium                                  $

Medical                                                 $

Utilities                                               $

Clothing                                                $

Cable, Internet, Phone                                  $

Total Living Expenses                                   $




                                                                                                                                                            Page 8 of 21
       18-13067-cgm                Doc 34      Filed 05/01/19 Entered 05/01/19 17:09:13                              Main Document
                                                            Pg 10 of 22
 LOSS MITIGATION APPLICATION

                       Please complete Sections A–I. Be sure to check the boxes in those sections that do not apply to you, and move
Important:            on to the next section. To avoid delays, please make sure each section is complete and accurate.

Loan Number:

Check this box if this section does not apply to you.       Continue to Section G




                                                                 PROPERTY #1
  Property Address:                                                                                        Loan Number:

  First Mortgage Servicer Name:                                                Mortgage Balance $

  Second Mortgage Servicer Name:                                              2nd Mortgage Balance $
  Property is:        Vacant          2nd or Seasonal Home        Rented
                                                                 PROPERTY #2
 Property Address:                                                                                         Loan Number:

 First Mortgage Servicer Name:                                                   Mortgage Balance $

 Second Mortgage Servicer Name:                                                  2nd Mortgage Balance $
 Property is:          Vacant         2nd or Seasonal Home         Rented

                                                                 PROPERTY #3
  Property Address:                                                                                         Loan Number:

  First Mortgage Servicer Name:                                                   Mortgage Balance $

  Second Mortgage Servicer Name:                                                  2nd Mortgage Balance $
  Property is:          Vacant         2nd or Seasonal Home         Rented
                                                                 PROPERTY #4
 Property Address:                                                                                          Loan Number:

 First Mortgage Servicer Name:                                                    Mortgage Balance $

 Second Mortgage Servicer Name:                                                   2nd Mortgage Balance $
 Property is:          Vacant          2nd or Seasonal Home        Rented
                                                                 PROPERTY #5
  Property Address:                                                                                         Loan Number:

  First Mortgage Servicer Name:                                                   Mortgage Balance $

  Second Mortgage Servicer Name:                                                  2nd Mortgage Balance $
  Property is:          Vacant         2nd or Seasonal Home         Rented




                                                                                                                                       Page 9 of 21
       18-13067-cgm
    LOSS             Doc 34 Filed
          MITIGATION APPLICATION                                    05/01/19 Entered 05/01/19 17:09:13                                         Main Document
                                                                           Pg 11 of 22
                            Please complete Sections A–I. Be sure to check the boxes in those sections that do not apply to you, and move
Important:                 on to the next section. To avoid delays, please make sure each section is complete and accurate.

Loan Number:
  Section G                   OTHER PROPERTY FOR WHICH ASSISTANCE IS REQUESTED
                       Complete this section ONLY if you are requesting mortgage assistance for a property that is not your principal residence.

   Check this box if this section does not apply to you.                   Continue to the Rental Property Certification section below.
   I am requesting mortgage assistance for a rental property. Yes No
   I am requesting mortgage assistance for a second or seasonal home. Yes N o
   I am requesting mortgage assistance for a home that is no longer my primary residence due to an out of area job transfer or foreign service assignment. I intend
   to occupy this property as my primary residence sometime in the future. Yes No
   Property Address:                                                                     Loan Number:
   Current Value: $                                                                      Monthly Payment: $

 Provider of your first mortgage (if not BSI)
 Do you have a second mortgage on the property?                Yes      No      If “Yes,” Servicer Name: ____________________________________________
 Loan Number:                                    Monthly Payment: $
 Do you have condominium or homeowners association (HOA) fees? Yes No If “Yes,” Monthly Fee: $                     Are HOA fees paid current? Yes No
 Name/address that fees are paid to:                        Does your mortgage payment include taxes and insurance? Yes No
 If “No,” are the taxes and insurance paid current? Yes No
 Annual homeowners insurance: $                                               Annual Property Taxes: $___________________
 If requesting assistance for a rental property, property is currently: Vacant  and available for rent.
                                                                        Occupied without rent by your legal dependent, parent or grandparent as their
                                                                           principal residence.
                                                                        Occupied by a tenant as their principal residence.
                                                                        Other
     If rental property is occupied by tenant Term of lease/occupancy / / / -                   /    /      Gross Monthly Rent: $                       _____
                                                                                         MM D D Y Y Y Y      MM DD YYYY
    If rental property is vacant, describe efforts to rent property:
    If you have a non-rent-paying occupant, describe your relationship to them and the duration of their occupancy: ____________________________________

 Is the property for sale? Yes No If “Yes,” Listing Agent’s Name:                                          _ Phone Number: _______________List Date? ____________
 Have you received a purchase offer?             Yes No       Amount of Offer?                                       Closing Date:

                                                       RENTAL PROPERTY CERTIFICATION
                You must complete this certification if you are requesting a mortgage modification with respect to a rental property.
                                                               Continue to Section I
 Check this box if this section does not apply to you.      Continue to Section H

   1.   I intend to rent the property to a tenant or tenants for at least five years following the effective date of my mortgage modification. I understand that the servicer, the
        U.S. Department of the Treasury, or their respective agents may ask me to provide evidence of my intention to rent the property during such time. I further understand
        that such evidence must show that I used reasonable efforts to rent the property to a tenant or tenants on a year-round basis, if the property is or becomes vacant
        during such a five-year period.

        Note: The term “reasonable efforts” includes, without limitation, advertising the property for rent in local newspapers, websites or other commonly used forms of     written or
        electronic media, and/or engaging a real estate or other professional to assist in renting the property, in either case, at or below market rent.

   2.   Thepropertyis not my secondaryresidence andI do not intend to use the propertyas a secondary residencefor at least five years followingthe effectivedate of my
        mortgage modification. I understand that if I do use the property as a secondary residence during such five-year period, my use of the property may be considered to
        be inconsistent with the certifications I have made herein.

        Note: The term “secondary residence” includes, without limitation, a second home, vacation home or other type of residence that I personally use or occupy on a
        part-time, seasonal or other basis.

   3.   I do not own more than five (5) single-family homes (i.e., one-to-four unit properties) (exclusive of my principal residence).

   Notwithstanding the foregoing conditions, I may at any time sell the property, occupy it as my personal residence, or permit my legal dependent, parent or
   grandparent to occupy it as their principal residence with no rent charged or collected, none of which will be considered to be inconsistent with the certifications
   made herein.

   By checking this box and initialing below, I am requesting a mortgage modification with respect to the rental property described in this section and I hereby certify under
   penalty of perjury that each of the statements above are true and correct with respect to that property.


Initials: Borrower                            Co-Borrower



                                                                                                                                                                            Page 10 of 21
        18-13067-cgm             Doc 34           Filed 05/01/19 Entered 05/01/19 17:09:13                                Main Document
                                                               Pg 12 of 22
 LOSS MITIGATION APPLICATION

                       Please complete Sections A–I. Be sure to check the boxes in those sections that do not apply to you, and move
Important:            on to the next section. To avoid delays, please make sure each section is complete and accurate.

Loan Number:



   ou are not required to furnish this information, but are encouraged to do so. The law provides that a lender or servicer may not discriminate either on
 the basis of this information or on whether you choose to furnish it. If you furnish the information, please provide both ethnicity and race. For race, you

 observation or surname if you have made this request for a loan modification in person. If you do not wish to furnish the information, please check the box
 below.


Borrower:        I do not wish to furnish this information              Co-Borrower:         I do not wish to furnish this information
Ethnicity:       Hispanic or Latino                                     Ethnicity:           Hispanic or Latino
                 Not Hispanic or Latino                                                      Not Hispanic or Latino
Race:            American Indian or Alaska Native                       Race:                American Indian or Alaska Native
                 Asian                                                                       Asian
                 Black or African American                                                   Black or African American
                 Native Hawaiian or Other Pacific Islander                                   Native Hawaiian or Other Pacific Islander
                 White                                                                        White

Sex:             Female                                                 Sex:                 Female
                 Male                                                                        Male




                                                                                                                                                Page 11 of 21
         18-13067-cgm                 Doc 34          Filed 05/01/19               Entered 05/01/19 17:09:13                       Main Document
                              Pg 13 of 22
     LOSS MITIGATION APPLICATION

                           Please complete Sections A–I. Be sure to check the boxes in those sections that do not apply to you, and move
Important:                on to the next section. To avoid delays, please make sure each section is complete and accurate.

Loan Number:

    Section I                                     ACKNOWLEDGMENT AND AGREEMENT

                                        In making this request for consideration, I certify under penalty of perjury:
     I understand the Servicer may pull a current credit report on all borrowers obligated on the Note.
     I am willing to commit to credit counselling if it is determined that my financial hardship is related to excessive debt.
     If I was discharged in a Chapter 7 bankruptcy proceeding subsequent to the execution of the Loan Documents, or am currently entitled to the
      protections of any automatic stay in bankruptcy, I acknowledge that the Servicer is providing the information about the mortgage relief program
      at my request and for informational purposes, and not as an attempt to impose personal liability for the debt evidenced by the Note.
     I understand that if the Servicer offers me a Trial Period Plan and I fail to accept or complete the trial plan for any reason, including, for example, declining
      the trial plan offer, failing to accept the trial plan offer, failing to make trial plan payments in a timely manner or failing to accept a final modification at
      the end of the trial period, I may permanently lose eligibility for any modification program offered by the Servicer.
     If I am eligible for a Trial Period Plan, Repayment Plan or Forbearance Plan, and I accept and agree to all terms of such plan, I also agree that the terms
      of this Acknowledgment and Agreement are incorporated into such plan by reference as if set forth in such plan in full. My first timely payment following
      my Servicer’s determination and notification of my eligibility    or prequalification for a Trial Period Plan, Repayment Plan or Forbearance Plan (when
      applicable) will serve as acceptance of the terms set forth in the notice sent to me that sets forth      the terms and conditions of the Trial Period Plan,
      Repayment Plan or Forbearance Plan.
     I agree that when the Servicer accepts and posts a payment during the term of any Repayment Plan, Trial Period Plan or Forbearance Plan it will be
      without prejudice to, and will not be deemed a waiver of, the acceleration of my loan or foreclosure action and related activities and shall not
      constitute a cure of my default under my loan unless such payments are sufficient to completely cure my entire default under my loan.
     I agree that any prior waiver as to my payment of escrow items to the Servicer in connection with my loan has been revoked.
     If I qualify for and enter into a Repayment Plan, Forbearance Plan or Trial Period Plan, I agree to the establishment of an escrow account and the payment
      of escrow items if an escrow account never existed on my loan.
     I consent to being contacted concerning this request for mortgage assistance at any email address or cellular or mobile telephone number I have provided
      to the Lender. This includes text messages and telephone calls to my cellular or mobile telephone.
     That all of the information in this document is truthful and the hardship(s) identified on page 2 is/are the reason that I need to request a modification of the
      terms of my mortgage loan, a short sale or a deed-in-lieu of foreclosure.
     I understand that the Servicer, the U.S. Department of the Treasury, owner or guarantor of my mortgage or their agents may investigate the accuracy of
      my statements and may require me to provide additional supporting documentation. I also understand that knowingly submitting false information may
      violate federal and other applicable laws.
     I understand that if I have intentionally defaulted on my existing mortgage, engaged in fraud or if it is determined that any of my statements or any
      information contained in the documentation that I provide are materially false and that I was ineligible for assistance , and also may seek other remedies
      available at law and in equity, such as recouping any benefits or incentives previously received.
     The property that I am requesting mortgage assistance for is able to be lived in, and it has not been or is not at risk of being condemned. There has been
      no change in the ownership of the property since I signed the documents for the mortgage that I want to modify.
     I am willing to provide all requested documents and to respond to all Servicer questions in a timely manner. I understand that time is of the essence.
     I understand that the Servicer will use the information in this document to evaluate my eligibility for a loan modification or short sale or deed-in-lieu of
      foreclosure, but the Servicer is not obligated to offer me assistance based solely on the statements in this document or other documentation submitted
      in connection with this request.
     I understand that the Servicer will collect and record personal information, including, but not limited to, my name, address, telephone number, Social
      Security number, credit score, income, payment history, government monitoring information and information about account balances and activity. I
      understand and consent to the disclosure of my personal information and the terms of any mortgage relief or foreclosure alternative that I receive by
      the Servicer to (a) the U.S. Department of the Treasury; (b) Fannie Mae and Freddie Mac in connection with their responsibilities under the Homeowner
      Affordability and Stability Plan; (c) any investor, insurer, guarantor or Servicer that owns, insures, guarantees or services my first lien or subordinate
      lien (if applicable) mortgage loan(s); (d) companies that perform support services in conjunction with any other mortgage relief program; and (e) any
      HUD-certified housing counselor.
     I understand that as part of a review for mortgage assistance, the Servicer may order an appraisal or valuation to determine my property’s value and charge
      me for this appraisal or valuation. I understand that the Servicer must provide me with a copy. I understand that I can pay for an additional appraisal for
      my own use at my own cost
     If I or someone on my behalf has submitted a Fair Debt Collection Practices Act Cease and Desist notice to my Servicer, I hereby withdraw such notice
      and understand that the Servicer must contact me through the loan modification process or to find other alternatives to foreclosure.




                                                                                                                                                           Page 12 of 21
      18-13067-cgm             Doc 34        Filed 05/01/19 Entered 05/01/19 17:09:13                            Main Document
  LOSS MITIGATION APPLICATION                             Pg 14 of 22

                     Please complete Sections A–I. Be sure to check the boxes in those sections that do not apply to you, and move
Important:          on to the next section. To avoid delays, please make sure each section is complete and accurate.

Loan Number:


       By signing this document, I/we certify that all the information is truthful. I/We understand that knowingly submitting false
       information may constitute fraud.



       Borrower Signature                                                                                    Date

       Co-Borrower Signature                                                                                 Date




                               Your Loss Mitigation Application is Complete if You Have:
                                    Written your loan number at the top of each page
                                    Completed Sections A–I
                                    Checked to make sure each section is complete and accurate
                                    Signed your name(s) in the box above




                                                TO BE COMPLETED BY INTERVIEWER
This request was taken by:                      Interviewer’s Name (print or type) & I.D. Number    Name/Address of Interviewer’s Employer


Face-to-Face Interview                        Interviewer’s Signature                      Date
Mail
Telephone                                     Interviewer’s Phone Number (include area code) Servicer/Interviewer’s Email Address

Internet
                                                Interviewer’s Fax Number

Loan Number




                                                                                                                                      Page 13 of 21
         18-13067-cgm                       Doc 34            Filed 05/01/19 Entered 05/01/19 17:09:13                                       Main Document
                                                                           Pg 15 of 22
Form    4506-T
(Rev. September 2015)
                                                ▶
                                                              Request for Transcript of Tax Return
                                                  Do not sign this form unless all applicable lines have been completed.                                  OMB No. 1545-1872
                                                    ▶ Request may be rejected if the form is incomplete or illegible.
Department of the Treasury
Internal Revenue Service                        ▶ For more information about Form 4506-T, visit www.irs.gov/form4506t.

Tip. Use Form 4506-T to order a transcript or other return information free of charge. See the product list below. You can quickly request transcripts by using
our automated self-help service tools. Please visit us at IRS.gov and click on “Get a Tax Transcript...” under “Tools” or call 1-800-908-9946. If you need a copy
of your return, use Form 4506, Request for Copy of Tax Return. There is a fee to get a copy of your return.

   1a Name shown on tax return. If a joint return, enter the name                              1b First social security number on tax return, individual taxpayer identification
      shown first.                                                                                number, or employer identification number (see instructions)


   2a If a joint return, enter spouse’s name shown on tax return.                              2b Second social security number or individual taxpayer
                                                                                                  identification number if joint tax return


   3 Current name, address (including apt., room, or suite no.), city, state, and ZIP code (see instructions)


   4 Previous address shown on the last return filed if different from line 3 (see instructions)


   5 If the transcript or tax information is to be mailed to a third party (such as a mortgage company), enter the third party’s name, address,
     and telephone number.


Caution: If the tax transcript is being mailed to a third party, ensure that you have filled in lines 6 through 9 before signing. Sign and date the form once
you have filled in these lines. Completing these steps helps to protect your privacy. Once the IRS discloses your tax transcript to the third party listed
on line 5, the IRS has no control over what the third party does with the information. If you would like to limit the third party’s authority to disclose your
transcript information, you can specify this limitation in your written agreement with the third party.

   6     Transcript requested. Enter the tax form number here (1040, 1065, 1120, etc.) and check the appropriate box below. Enter only one tax form
         number per request. ▶
    a    Return Transcript, which includes most of the line items of a tax return as filed with the IRS. A tax return transcript does not reflect
         changes made to the account after the return is processed. Transcripts are only available for the following returns: Form 1040 series,
         Form 1065, Form 1120, Form 1120-A, Form 1120-H, Form 1120-L, and Form 1120S. Return transcripts are available for the current year
         and returns processed during the prior 3 processing years. Most requests will be processed within 10 business days . . . . . .
    b    Account Transcript, which contains information on the financial status of the account, such as payments made on the account, penalty
         assessments, and adjustments made by you or the IRS after the return was filed. Return information is limited to items such as tax liability
         and estimated tax payments. Account transcripts are available for most returns. Most requests will be processed within 10 business days .
    c    Record of Account, which provides the most detailed information as it is a combination of the Return Transcript and the Account
         Transcript. Available for current year and 3 prior tax years. Most requests will be processed within 10 business days . . . . . .
   7    Verification of Nonfiling, which is proof from the IRS that you did not file a return for the year. Current year requests are only available
        after June 15th. There are no availability restrictions on prior year requests. Most requests will be processed within 10 business days . .
   8    Form W-2, Form 1099 series, Form 1098 series, or Form 5498 series transcript. The IRS can provide a transcript that includes data from
        these information returns. State or local information is not included with the Form W-2 information. The IRS may be able to provide this
        transcript information for up to 10 years. Information for the current year is generally not available until the year after it is filed with the IRS. For
        example, W-2 information for 2011, filed in 2012, will likely not be available from the IRS until 2013. If you need W-2 information for retirement
        purposes, you should contact the Social Security Administration at 1-800-772-1213. Most requests will be processed within 10 business days .
Caution: If you need a copy of Form W-2 or Form 1099, you should first contact the payer. To get a copy of the Form W-2 or Form 1099 filed
with your return, you must use Form 4506 and request a copy of your return, which includes all attachments.
   9     Year or period requested. Enter the ending date of the year or period, using the mm/dd/yyyy format. If you are requesting more than four
         years or periods, you must attach another Form 4506-T. For requests relating to quarterly tax returns, such as Form 941, you must enter
         each quarter or tax period separately.
                                                                      /         /                  /        /                    /       /                    /        /

Caution: Do not sign this form unless all applicable lines have been completed.

Signature of taxpayer(s). I declare that I am either the taxpayer whose name is shown on line 1a or 2a, or a person authorized to obtain the tax
information requested. If the request applies to a joint return, at least one spouse must sign. If signed by a corporate officer, 1 percent or more
shareholder, partner, managing member, guardian, tax matters partner, executor, receiver, administrator, trustee, or party other than the taxpayer, I
certify that I have the authority to execute Form 4506-T on behalf of the taxpayer. Note: For transcripts being sent to a third party, this form must be
received within 120 days of the signature date.

    Signatory attests that he/she has read the attestation clause and upon so reading declares that he/she                               Phone number of taxpayer on line
    has the authority to sign the Form 4506-T. See instructions.                                                                         1a or 2a
            ▲ ▲ ▲




                    Signature (see instructions)                                                            Date
Sign
Here                Title (if line 1a above is a corporation, partnership, estate, or trust)


                    Spouse’s signature                                                                      Date
For Privacy Act and Paperwork Reduction Act Notice, see page 2.                                              Cat. No. 37667N                        Form 4506-T (Rev. 9-2015)
          18-13067-cgm                  Doc 34             Filed 05/01/19 Entered 05/01/19 17:09:13                                  Main Document
                                                                        Pg 16 of 22
Form 4506-T (Rev. 9-2015)                                                                                                                                              Page   2
Section references are to the Internal Revenue Code          Chart for all other transcripts                             Corporations. Generally, Form 4506-T can be
unless otherwise noted.                                                                                                signed by: (1) an officer having legal authority to bind
                                                             If you lived in                                           the corporation, (2) any person designated by the
Future Developments                                          or your business              Mail or fax to:             board of directors or other governing body, or (3)
                                                             was in:                                                   any officer or employee on written request by any
For the latest information about Form 4506-T and its
                                                                                                                       principal officer and attested to by the secretary or
instructions, go to www.irs.gov/form4506t.
                                                             Alabama, Alaska,                                          other officer. A bona fide shareholder of record
Information about any recent developments affecting
                                                             Arizona, Arkansas,                                        owning 1 percent or more of the outstanding stock
Form 4506-T (such as legislation enacted after we
                                                             California, Colorado,                                     of the corporation may submit a Form 4506-T but
released it) will be posted on that page.
                                                             Florida, Hawaii, Idaho,                                   must provide documentation to support the
                                                             Iowa, Kansas,                                             requester's right to receive the information.
General Instructions                                         Louisiana, Minnesota,                                       Partnerships. Generally, Form 4506-T can be
Caution: Do not sign this form unless all applicable         Mississippi,                Internal Revenue Service      signed by any person who was a member of the
lines have been completed.                                   Missouri, Montana,          RAIVS Team                    partnership during any part of the tax period
Purpose of form. Use Form 4506-T to request tax              Nebraska, Nevada,           P.O. Box 9941                 requested on line 9.
return information. You can also designate (on line 5)       New Mexico,                 Mail Stop 6734                   All others. See section 6103(e) if the taxpayer has
a third party to receive the information. Taxpayers          North Dakota,               Ogden, UT 84409               died, is insolvent, is a dissolved corporation, or if a
using a tax year beginning in one calendar year and          Oklahoma, Oregon,                                         trustee, guardian, executor, receiver, or
ending in the following year (fiscal tax year) must file     South Dakota, Texas,                                      administrator is acting for the taxpayer.
Form 4506-T to request a return transcript.                  Utah, Washington,
                                                                                                                       Note: If you are Heir at law, Next of kin, or
                                                             Wyoming, a foreign
Note: If you are unsure of which type of transcript                                                                    Beneficiary you must be able to establish a material
                                                             country, American           801-620-6922
you need, request the Record of Account, as it                                                                         interest in the estate or trust.
                                                             Samoa, Puerto Rico,
provides the most detailed information.                                                                                Documentation. For entities other than individuals,
                                                             Guam, the
Tip. Use Form 4506, Request for Copy of                      Commonwealth of the                                       you must attach the authorization document. For
Tax Return, to request copies of tax returns.                Northern Mariana                                          example, this could be the letter from the principal
                                                             Islands, the U.S. Virgin                                  officer authorizing an employee of the corporation or
Automated transcript request. You can quickly                                                                          the letters testamentary authorizing an individual to
request transcripts by using our automated                   Islands, or A.P.O. or
                                                             F.P.O. address                                            act for an estate.
self-help service tools. Please visit us at IRS.gov and
click on “Get a Tax Transcript...” under “Tools” or                                                                    Signature by a representative. A representative
                                                             Connecticut,                                              can sign Form 4506-T for a taxpayer only if the
call 1-800-908-9946.                                         Delaware, District of                                     taxpayer has specifically delegated this authority to
Where to file. Mail or fax Form 4506-T to                    Columbia, Georgia,                                        the representative on Form 2848, line 5. The
the address below for the state you lived in,                Illinois, Indiana,          Internal Revenue Service
                                                                                         RAIVS Team                    representative must attach Form 2848 showing the
or the state your business was in, when that return          Kentucky, Maine,                                          delegation to Form 4506-T.
was filed. There are two address charts: one for             Maryland,                   P.O. Box 145500
individual transcripts (Form 1040 series and Form            Massachusetts,              Stop 2800 F
                                                                                                                       Privacy Act and Paperwork Reduction Act Notice.
W-2) and one for all other transcripts.                      Michigan, New               Cincinnati, OH 45250
                                                                                                                       We ask for the information on this form to establish
   If you are requesting more than one transcript or         Hampshire, New                                            your right to gain access to the requested tax
other product and the chart below shows two                  Jersey, New York,                                         information under the Internal Revenue Code. We
different addresses, send your request to the                North Carolina,                                           need this information to properly identify the tax
address based on the address of your most recent             Ohio, Pennsylvania,                                       information and respond to your request. You are
return.                                                      Rhode Island, South                                       not required to request any transcript; if you do
                                                             Carolina, Tennessee,        859-669-3592                  request a transcript, sections 6103 and 6109 and
Chart for individual transcripts                             Vermont, Virginia,                                        their regulations require you to provide this
(Form 1040 series and Form W-2                               West Virginia,                                            information, including your SSN or EIN. If you do not
                                                             Wisconsin                                                 provide this information, we may not be able to
and Form 1099)                                                                                                         process your request. Providing false or fraudulent
If you filed an                                              Line 1b. Enter your employer identification number        information may subject you to penalties.
                                                             (EIN) if your request relates to a business return.
individual return              Mail or fax to:               Otherwise, enter the first social security number
                                                                                                                           Routine uses of this information include giving it to
and lived in:                                                                                                          the Department of Justice for civil and criminal
                                                             (SSN) or your individual taxpayer identification
                                                                                                                       litigation, and cities, states, the District of Columbia,
Alabama, Kentucky,                                           number (ITIN) shown on the return. For example, if
                                                                                                                       and U.S. commonwealths and possessions for use
Louisiana, Mississippi,                                      you are requesting Form 1040 that includes
                                                                                                                       in administering their tax laws. We may also disclose
Tennessee, Texas, a           Internal Revenue Service       Schedule C (Form 1040), enter your SSN.
                                                                                                                       this information to other countries under a tax treaty,
foreign country, American     RAIVS Team                     Line 3. Enter your current address. If you use a P.O.     to federal and state agencies to enforce federal
Samoa, Puerto Rico,           Stop 6716 AUSC                 box, include it on this line.                             nontax criminal laws, or to federal law enforcement
Guam, the                     Austin, TX 73301               Line 4. Enter the address shown on the last return        and intelligence agencies to combat terrorism.
Commonwealth of the                                          filed if different from the address entered on line 3.      You are not required to provide the information
Northern Mariana Islands,                                                                                              requested on a form that is subject to the Paperwork
                                                             Note: If the addresses on lines 3 and 4 are different
the U.S. Virgin Islands, or   512-460-2272                                                                             Reduction Act unless the form displays a valid OMB
                                                             and you have not changed your address with the
A.P.O. or F.P.O. address                                                                                               control number. Books or records relating to a form
                                                             IRS, file Form 8822, Change of Address. For a
Alaska, Arizona, Arkansas,                                   business address, file Form 8822-B, Change of             or its instructions must be retained as long as their
California, Colorado,                                        Address or Responsible Party — Business.                  contents may become material in the administration
Hawaii, Idaho, Illinois,      Internal Revenue Service                                                                 of any Internal Revenue law. Generally, tax returns
                                                             Line 6. Enter only one tax form number per                and return information are confidential, as required
Indiana, Iowa, Kansas,        RAIVS Team                     request.
Michigan, Minnesota,          Stop 37106                                                                               by section 6103.
Montana, Nebraska,            Fresno, CA 93888               Signature and date. Form 4506-T must be signed               The time needed to complete and file Form
Nevada, New Mexico,                                          and dated by the taxpayer listed on line 1a or 2a. If     4506-T will vary depending on individual
North Dakota, Oklahoma,                                      you completed line 5 requesting the information be        circumstances. The estimated average time is:
Oregon, South Dakota,                                        sent to a third party, the IRS must receive Form          Learning about the law or the form, 10 min.;
                                                             4506-T within 120 days of the date signed by the          Preparing the form, 12 min.; and Copying,
Utah, Washington,             559-456-7227
                                                             taxpayer or it will be rejected. Ensure that all          assembling, and sending the form to the IRS,
Wisconsin, Wyoming
                                                             applicable lines are completed before signing.            20 min.
Connecticut, Delaware,                                                   You must check the box in the signature

                                                             ▲
                                                                                                                          If you have comments concerning the accuracy of

                                                             !
District of Columbia,                                                    area to acknowledge you have the
Florida, Georgia, Maine,      Internal Revenue Service                                                                 these time estimates or suggestions for making
                                                                         authority to sign and request the             Form 4506-T simpler, we would be happy to hear
Maryland, Massachusetts,      RAIVS Team                                 information. The form will not be
Missouri, New Hampshire,      Stop 6705 P-6                   CAUTION                                                  from you. You can write to:
                                                                         processed and returned to you if the
New Jersey, New York,         Kansas City, MO 64999          box is unchecked.                                           Internal Revenue Service
North Carolina, Ohio,                                                                                                    Tax Forms and Publications Division
                                                               Individuals. Transcripts of jointly filed tax returns     1111 Constitution Ave. NW, IR-6526
Pennsylvania, Rhode
                                                             may be furnished to either spouse. Only one                 Washington, DC 20224
Island, South Carolina,
                                                             signature is required. Sign Form 4506-T exactly as
Vermont, Virginia, West       816-292-6102                                                                              Do not send the form to this address. Instead, see
                                                             your name appeared on the original return. If you
Virginia                                                     changed your name, also sign your current name.           Where to file on this page.
         18-13067-cgm                  Doc 34          Filed 05/01/19 Entered 05/01/19 17:09:13                            Main Document
                                                                    Pg 17 of 22
Form   4506T-EZ                Short Form Request for Individual Tax Return Transcript
                                                                                                                                         OMB No. 1545-2154
(Rev. August 2014)
                                                ▶ Request may not be processed if the form is incomplete or illegible.
Department of the Treasury
Internal Revenue Service                ▶ For    more information about Form 4506T-EZ, visit www.irs.gov/form4506tez.
Tip. Use Form 4506T-EZ to order a 1040 series tax return transcript free of charge, or you can quickly request transcripts by using our automated self-help
service tools. Please visit us at IRS.gov and click on “Get Transcript of Your Tax Records” under “Tools” or call 1-800-908-9946.
   1a Name shown on tax return. If a joint return, enter the name shown first.                     1b First social security number or individual taxpayer
                                                                                                      identification number on tax return


   2a If a joint return, enter spouse’s name shown on tax return.                                  2b Second social security number or individual
                                                                                                      taxpayer identification number if joint tax return


   3 Current name, address (including apt., room, or suite no.), city, state, and ZIP code (see instructions)



   4 Previous address shown on the last return filed if different from line 3 (see instructions)



   5 If the transcript is to be mailed to a third party (such as a mortgage company), enter the third party’s name, address, and telephone number. The
     IRS has no control over what the third party does with the tax information.
        Third party name                                                                              Telephone number



        Address (including apt., room, or suite no.), city, state, and ZIP code



Caution. If the tax transcript is being mailed to a third party, ensure that you have filled in line 6 before signing. Sign and date the form once you have
filled in this line. Completing this step helps to protect your privacy. Once the IRS discloses your IRS transcript to the third party listed on line 5, the
IRS has no control over what the third party does with the information. If you would like to limit the third party's authority to disclose your transcript
information, you can specify this limitation in your written agreement with the third party.

   6     Year(s) requested. Enter the year(s) of the return transcript you are requesting (for example, “2008”). Most requests will be processed within
         10 business days.




Note. If the IRS is unable to locate a return that matches the taxpayer identity information provided above, or if IRS records indicate that the return has
not been filed, the IRS will notify you or the third party that it was unable to locate a return, or that a return was not filed, whichever is applicable.

Caution. Do not sign this form unless all applicable lines have been completed.


Signature of taxpayer(s). I declare that I am the taxpayer whose name is shown on either line 1a or 2a. If the request applies to a joint return, either
spouse must sign. Note. For transcripts being sent to a third party, this form must be received within 120 days of the signature date.
                                                                                                                                 Phone number of taxpayer
                                                                                                                                 on line 1a or 2a
             ▲




Sign
                 Signature (see instructions)                                                  Date
Here
             ▲




                 Spouse’s signature                                                            Date

For Privacy Act and Paperwork Reduction Act Notice, see page 2.                             Cat. No. 54185S                    Form 4506T-EZ (Rev. 08-2014)
        18-13067-cgm              Doc 34          Filed 05/01/19 Entered 05/01/19 17:09:13                         Main Document
                                                               Pg 18 of 22
Form 4506T-EZ (Rev. 08-2014)                                                                                                                   Page   2
Section references are to the Internal Revenue      If you filed an           Mail or fax to the          Transcripts of jointly filed tax returns may
Code unless otherwise noted.                        individual return         “Internal Revenue        be furnished to either spouse. Only one
                                                                                                       signature is required. Sign Form 4506T-EZ
Future Developments                                 and lived in:             Service” at:
                                                                                                       exactly as your name appeared on the original
For the latest information about developments       Alabama, Kentucky,                                 return. If you changed your name, also sign
related to Form 4506T-EZ, such as legislation       Louisiana,                                         your current name.
enacted after it was published, go to               Mississippi,
www.irs.gov/form4506tez.                            Tennessee, Texas, a                                Privacy Act and Paperwork Reduction Act
                                                    foreign country,                                   Notice. We ask for the information on this
Caution. Do not sign this form unless all
                                                    American Samoa,           RAIVS Team               form to establish your right to gain access to
applicable lines have been completed.
                                                    Puerto Rico, Guam,        Stop 6716 AUSC           the requested tax information under the
Purpose of form. Individuals can use Form                                     Austin, TX 73301         Internal Revenue Code. We need this
4506T-EZ to request a tax return transcript for     the Commonwealth
                                                                              512-460-2272             information to properly identify the tax
the current and the prior three years that          of the Northern
                                                                                                       information and respond to your request. If
includes most lines of the original tax return.     Mariana Islands, the                               you request a transcript, sections 6103 and
The tax return transcript will not show             U.S. Virgin Islands, or                            6109 require you to provide this information,
payments, penalty assessments, or                   A.P.O. or F.P.O.                                   including your SSN. If you do not provide this
adjustments made to the originally filed            address                                            information, we may not be able to process
return. You can also designate (on line 5) a                                                           your request. Providing false or fraudulent
third party (such as a mortgage company) to         Alaska, Arizona,                                   information may subject you to penalties.
receive a transcript. Form 4506T-EZ cannot          Arkansas, California,
                                                                                                          Routine uses of this information include
be used by taxpayers who file Form 1040             Colorado, Hawaii,
                                                                                                       giving it to the Department of Justice for civil
based on a tax year beginning in one calendar       Idaho, Illinois,                                   and criminal litigation, and cities, states, the
year and ending in the following year (fiscal       Indiana, Iowa,                                     District of Columbia, and U.S.
tax year). Taxpayers using a fiscal tax year        Kansas, Michigan,         RAIVS Team               commonwealths and possessions for use in
must file Form 4506-T, Request for Transcript       Minnesota, Montana,       Stop 37106               administering their tax laws. We may also
of Tax Return, to request a return transcript.      Nebraska, Nevada,         Fresno, CA 93888         disclose this information to other countries
   Use Form 4506-T to request tax return            New Mexico, North         559-456-7227             under a tax treaty, to federal and state
transcripts, tax account information, W-2           Dakota, Oklahoma,                                  agencies to enforce federal nontax criminal
information, 1099 information, verification of      Oregon, South                                      laws, or to federal law enforcement and
non-filing, and record of account.                  Dakota, Utah,                                      intelligence agencies to combat terrorism.
Automated transcript request. You can               Washington,                                           You are not required to provide the
quickly request transcripts by using our            Wisconsin, Wyoming                                 information requested on a form that is
automated self-help service tools. Please visit                                                        subject to the Paperwork Reduction Act
us at IRS.gov and click on “Get Transcript of       Connecticut,
                                                                                                       unless the form displays a valid OMB control
Your Tax Records” under “Tools” or call             Delaware, District of
                                                                                                       number. Books or records relating to a form
1-800-908-9946.                                     Columbia, Florida,                                 or its instructions must be retained as long as
Where to file. Mail or fax Form 4506T-EZ to         Georgia, Maine,                                    their contents may become material in the
the address below for the state you lived in        Maryland,                                          administration of any Internal Revenue law.
                                                    Massachusetts,            RAIVS Team               Generally, tax returns and return information
when the return was filed.
                                                    Missouri, New             Stop 6705 P-6            are confidential, as required by section 6103.
   If you are requesting more than one                                        Kansas City, MO
                                                    Hampshire, New                                        The time needed to complete and file Form
transcript or other product and the chart                                     64999
below shows two different addresses, send           Jersey, New York,                                  4506T-EZ will vary depending on individual
                                                                              816-292-6102
your request to the address based on the            North Carolina, Ohio,                              circumstances. The estimated average time
address of your most recent return.                 Pennsylvania, Rhode                                is: Learning about the law or the form, 9
                                                    Island, South                                      min.; Preparing the form, 18 min.; and
                                                    Carolina, Vermont,                                 Copying, assembling, and sending the form
                                                    Virginia, West Virginia                            to the IRS, 20 min.
                                                                                                          If you have comments concerning the
                                                    Line 1b. Enter your employer identification
                                                                                                       accuracy of these time estimates or
                                                    number (EIN) if your request relates to a
                                                                                                       suggestions for making Form 4506T-EZ
                                                    business return. Otherwise, enter the first
                                                                                                       simpler, we would be happy to hear from you.
                                                    social security number (SSN) or your
                                                                                                       You can write to:
                                                    individual taxpayer identification number (ITIN)
                                                    shown on the return. For example, if you are          Internal Revenue Service
                                                    requesting Form 1040 that includes Schedule           Tax Forms and Publications Division
                                                    C (Form 1040), enter your SSN.                        1111 Constitution Ave. NW, IR-6526
                                                                                                          Washington, DC 20224
                                                    Line 3. Enter your current address. If you use
                                                    a P.O. box, include it on this line.                 Do not send the form to this address.
                                                    Line 4. Enter the address shown on the last        Instead, see Where to file on this page.
                                                    return filed if different from the address
                                                    entered on line 3.
                                                    Note. If the address on lines 3 and 4 are
                                                    different and you have not changed your
                                                    address with the IRS, file Form 8822, Change
                                                    of Address.
                                                    Signature and date. Form 4506T-EZ must be
                                                    signed and dated by the taxpayer listed on
                                                    line 1a or 2a. If you completed line 5
                                                    requesting the information be sent to a third
                                                    party, the IRS must receive Form 4506T-EZ
                                                    within 120 days of the date signed by the
                                                    taxpayer or it will be rejected. Ensure that all
                                                    applicable lines are completed before signing.
18-13067-cgm             Doc 34         Filed 05/01/19 Entered 05/01/19 17:09:13                                  Main  Document
                                                                                                                   1425 Greenway Dr
                                                     Pg 19 of 22                                                            Suite 400
                                                                                                                    Irving, TX 75038
                                                                                                              Toll Free 866-581-4514
                                                                                                                   Fax 800-878-4645
                                                                                                               www.bsifinancial.com



Borrower Authorization of Third Party
Borrower(s) name(s)

Property Address:

Mortgage loan account number(s):



Third Party Information (all applicable fields must be completed)
Name of Entity, Agency, Firm                                                        Phone number

Name(s) of authorized person(s)

Mailing address

Office address

E-Mail                                                                      Website URL

Tax ID#                                          State license # (if required)                    Issuing state




Licensed as Servis One, Inc. dba BSI Financial Services.
BSI Financial Services NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a
discharge of your personal liability for the obligation identified in this letter, we may not and do not intend to pursue collection of that
obligation from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a demand
for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such
bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.

                                                                                                                              Page 18 of 21
18-13067-cgm             Doc 34         Filed 05/01/19 Entered 05/01/19 17:09:13                                  Main  Document
                                                                                                                   1425 Greenway Dr
                                                     Pg 20 of 22                                                            Suite 400
                                                                                                                    Irving, TX 75038
                                                                                                              Toll Free 866-581-4514
                                                                                                                   Fax 800-878-4645
                                                                                                               www.bsifinancial.com




Third Party Acknowledgement
The undersigned, on behalf of the Third Party, represents that: (i) it is in compliance with Regulation O (Mortgage
Assistance Relief Services), if applicable, and all other applicable laws and regulations; and (ii) the Third Party
information provided above is true and correct. The undersigned acknowledges that a misrepresentation or omission
of fact may result in civil/criminal prosecution.

Signature of Third Party                                                                         Date

Printed name                                                                                     Title




Borrower Authorization
Third Party you are authorizing (from first page)

I (Borrowers listed below) authorize the above named Third Party to discuss, assist with, or, if applicable, negotiate
a workout arrangement on my mortgage(s) with my Mortgage Servicer, BSI Financial Services (its affiliates, agents,
employees, and successors). A workout arrangement could include a modification or other relief.

I authorize my Mortgage Servicer, and Third Party and Treasury (and its agents) to share with each other public and
non-public information about my finances and my mortgage for the purpose of assisting me in obtaining a workout
arrangement, including but not limited to: (i) my mortgage payment history, terms of my mortgage; and (ii) my social
security number, credit score, income, debts and other information related to obtaining and servicing my mortgage.

I understand that my Mortgage Servicer may contact me directly except in limited situations, such as when I am
represented by an attorney, and the Servicer and I must agree to any workout arrangement. I may still contact my
Mortgage Servicer at any time.

I understand that this Third Party Authorization Form may not be accepted by my Mortgage Servicer and my Mortgage
Servicer will notify me in writing if it is not accepted. Mortgage Loan Servicers have procedures designed to detect
fraud or improper activity and must follow privacy laws to protect borrower information.




Licensed as Servis One, Inc. dba BSI Financial Services.
BSI Financial Services NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a
discharge of your personal liability for the obligation identified in this letter, we may not and do not intend to pursue collection of that
obligation from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a demand
for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such
bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.

                                                                                                                              Page 19 of 21
18-13067-cgm             Doc 34         Filed 05/01/19 Entered 05/01/19 17:09:13                                  Main  Document
                                                                                                                   1425 Greenway Dr
                                                     Pg 21 of 22                                                            Suite 400
                                                                                                                    Irving, TX 75038
                                                                                                              Toll Free 866-581-4514
                                                                                                                   Fax 800-878-4645
                                                                                                               www.bsifinancial.com




I understand that this Authorization expires one year from the date signed unless I cancel it earlier by writing to my
Mortgage Servicer or by completing an Authorization for a different Third Party.

                   Do not sign this form until the form is fully completed. Keep a copy of this form.



Signature of Borrower

Printed name                                                                           Date

Last 4 digits of SSN

Phone                                                            Email




Signature of co-borrower

Printed name                                                                           Date

Last 4 digits of SSN

Phone                                                            Email


  This form should be transmitted to BSI Financial Services as soon as possible and no later than 90 days after the date
  signed. This form may be sent by fax to «T10SPOCS_FAX_NUMBER» or by email at customercare@bsifinancial.co
  m.




Licensed as Servis One, Inc. dba BSI Financial Services.
BSI Financial Services NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a
discharge of your personal liability for the obligation identified in this letter, we may not and do not intend to pursue collection of that
obligation from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a demand
for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such
bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.

                                                                                                                              Page 20 of 21
   18-13067-cgm             Doc 34         Filed 05/01/19 Entered 05/01/19 17:09:13 Main Document
                                                          Pg 22 of 22
                                                U. S. Department of Housing
Servicemembers Civil Relief                                                     OMB Approval 2502 - 0584
                                                  and Urban Development
   Act Notice Disclosure                                                            Exp 12/31/2017
                                                      Office of Housing

  Legal Rights and Protections Under the SCRA

  Servicemembers on “active duty” or “active service,” or a spouse or dependent of such a servicemember may be entitled to
  certain legal protections and debt relief pursuant to the Servicemembers Civil Relief Act (50 USC App. §§ 501-597b) (SCRA).

  Who May Be Entitled to Legal Protections Under the SCRA?

   •   Regular members of the U.S. Armed Forces (Army, Navy, Air Force Marine Corps and Coast Guard).
   •   Reserve and National Guard personnel who have been activated and are on Federal active duty
   •   National Guard personnel under a call or order to active duty for more than 30 consecutive days under section 502(f) of
       title 32, United States Code, for purposes of responding to a national emergency declared by the President and
       supported by Federal funds
   •   Active service members of the commissioned corps of the Public Health Service and the National Oceanic and
       Atmospheric Administration.
   •   Certain United States citizens serving with the armed forces of a nation with which the United States is allied in the
       prosecution of a war or military action.

  What Legal Protections Are Servicemembers Entitled To Under the SCRA?

   •   The SCRA states that a debt incurred by a servicemember, or servicemember and spouse jointly, prior to entering
       military service shall not bear interest at a rate above 6% during the period of military service and one year thereafter,
       in the case of an obligation or liability consisting of a mortgage, trust deed, or other security in the nature of a mortgage, or
       during the period of military service in the case of any other obligation or liability.
   •   The SCRA states that in a legal action to enforce a debt against real estate that is filed during, or within one year
       after the servicemember’s military service, a court may stop the proceedings for a period of time, or adjust the
       debt. In addition, the sale, foreclosure, or seizure of real estate shall not be valid if it occurs during or within one
       year after the servicemember’s military service unless the creditor has obtained a valid court order approving
       the sale, foreclosure, or seizure of the real estate.
   •   The SCRA contains many other protections besides those applicable to home loans.

  How Does A Servicemember or Dependent Request Relief Under the SCRA?

      In order to request relief under the SCRA from loans with interest rates above 6% a servicemember or spouse
       must provide a written request to the lender, together with a copy of the servicemember’s military orders.
       Servis One, Inc. dba BSI Financial Services 314 South Franklin St. Titusville, PA 16354, 1-800-327-7861.
      There is no requirement under the SCRA, however, for a servicemember to provide a written notice or a copy of
       a servicemember’s military orders to the lender in connection with a foreclosure or other debt enforcement
       action against real estate. Under these circumstances, lenders should inquire about the military status of a
       person by searching the Department of Defense’s Defense Manpower Data Center’s website, contacting the
       servicemember, and examining their files for indicia of military service. Although there is no requirement for
       servicemembers to alert the lender of their military status in these situations, it still is a good idea for the
       servicemember to do so.

  How Does a Servicemember or Dependent Obtain Information About the SCRA?

      Servicemembers and dependents with questions about the SCRA should contact their unit’s Judge Advocate, or their
       installation’s Legal Assistance Officer. A military legal assistance office locator for all branches of the Armed Forces
       is available at http://legalassistance.law.af.mil/content/locator.php.
      “Military OneSource” is the U. S. Department of Defense’s information resource. If you are listed as entitled to
       legal protections under the SCRA (see above), please go to www.militaryonesource.mil/legal or call 1-800- 342-
       9647 (toll free from the Unites States) to find out more information. Dialing instructions for areas outside the
       United States are provided on the website.
                                                                                                                                 form HUD-92070
                                                                                                                                         (12/2014)




                                                                                                                                           Page 21 of 21
